SAYRE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by the M. O’Neil Co. to recover damages for breach of contract of sale. Krumeieh, the owner of the Rialto Theater in Akron, leased it to the defendants, Horwitz & Solomon of Cleveland. The lease provided that Krumeieh was to fully equip the theater. Horwitz & Solomon hired Bailey, who acted as their manager, to equip -and run the theater. Bailey ordered a $1,000 piano for the theater of plaintiff and had it charged to Krumeieh. Krumeieh refused to pay the bill because he claimed he never ordered it or authorized anyone else to order it. The agreement for the sale of the piano was made in Bailey’s office. After the piano had been in the theater more than a year plaintiff took possession of it and after repairing it at an expense of $100 and selling- it for .$500, brought suit against Horwitz & Solomon for $600 damages. At the close of plaintiff’s evidence the court rendered a judgment for defendants. In reversing the judgment of the lower court, the Court of Appeals held:
1. As the defendants placed Bailey in charge of the theater as their manager, and as the piano .was a necessary article for the theater, the question of whether Bailey had authority to purchase the piano was a question for the jury.